DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 9 September 2019.
Claims 1-12 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 December 2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 24 September 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a plurality of goods shipments, each of the goods shipments having a destination address; one or more delivery vehicles, each of the delivery vehicles having a cargo area divided into a plurality of loading zones capable of storing at least one or more of the plurality of goods shipments therein; a tour planning system comprising a processor, memory operably coupled to the processor, and input and output devices operably coupled to the processor, the memory storing a volume of the cargo area of each of the one or more delivery vehicles including identification information of the goods shipments and identification information of the loading zones of the cargo area; a navigation system located in at least one of the one or more delivery vehicles, the navigation system communicatively linked to or integrated with the tour planning system; wherein the tour planning system is configured to transmit to the navigation system tour route information including calculated tour routes to deliver each of the goods shipments to corresponding destination addresses according to the positions of the goods shipments in the cargo area and the destination address data.
The limitations of storing a volume of the cargo area of each of the one or more delivery vehicles including identification information of the goods shipments and identification information of the loading zones of the cargo area, transmitting tour route information including calculated tour routes to deliver each of the goods shipments to corresponding destination addresses according to the positions of the goods shipments in the cargo area and the destination address data; as 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying the abstract idea with, a particular machine.  The claims do not recite the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patentable subject matter.
The dependent claims 2-9, taken individually or in combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea.  In particular, the claims further recite indicating the location of items when at a destination, which encompasses 

Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)  providing one or more delivery vehicles; storing, in a tour routing system, a volume of a cargo area of the one or more delivery vehicle, the volume including a plurality of goods shipments and a destination address for each of the goods shipments; dividing, by the tour routing system, the cargo area of each of the one or more delivery vehicles into one or more loading zones, and assigning the volume to positions within the one or more loading zones; planning, by the tour routing system, a tour route for each of the one or more delivery vehicles according to the positions of the goods shipments within the one or more loading zones and the destination addresses of the goods shipments, and transmitting from the tour routing system the tour routes for each of the one or more delivery vehicles to a navigation system operating within each of the one or more delivery vehicles.
The limitations of providing delivery vehicles, storing a volume of a cargo area of the delivery vehicle, dividing the cargo area of the delivery vehicles into loading 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying the abstract idea with, a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  The claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (delivery vehicles, tour routing system, and navigation system), as tools to carry out the abstract idea.  Therefore the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patentable subject matter.
The dependent claims 11 and 12, taken individually or in combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea.  In particular, the claims further recite indicating the location of items when at a destination, which encompasses 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (US 2017/0140329 A1) (hereinafter Bernhardt), in view of Paul et al. (US 2011/0258135 A1) (hereinafter Paul), and further in view of Payne (US 2015/0210199 A1) (hereinafter Payne).

With respect to claim 1, Bernhardt teaches:
A plurality of goods shipments, each of the goods shipments having a destination address (See at least paragraphs 4, 38, and 82 which describe a plurality of shipments being delivered using delivery vehicles, wherein the shipments have indicia on them that includes destinations and identifiers).
One or more delivery vehicles, each of the delivery vehicles having a cargo area divided into a plurality of loading zones capable of storing at least one or more of the plurality of goods shipments therein (See at least paragraphs 4, 36, 38, 39, and 40 which describe delivery vehicles delivering items, wherein the items are placed on shelves in the vehicles).
A tour planning system comprising a processor, memory operably coupled to the processor, and input and output devices operably coupled to the processor, the memory storing a volume of the cargo area of each of the one or more delivery vehicles including identification information of the goods shipments and identification information of the loading zones of the cargo area (See at least paragraphs 4, 36, 38, 40, 51, 84, 94, 99, and 100 which describe a driver or sorter using a mobile device with a scanner to read indicia of a package and indicia of a shelf, wherein the system associates the package with the shelf).
A navigation system located in at least one of the one or more delivery vehicles, the navigation system communicatively linked to or integrated with the tour planning system (See at least paragraph 40 which describes a driver using a GPS unit to navigate a delivery route for the items, wherein the unit is in communication with the system that tracks the shipments and their assigned shelves)

Bernhardt discloses all of the limitations of claim 1 as stated above.  Bernhardt does not explicitly disclose the following, however Paul teaches:
Wherein the tour planning system is configured to transmit to the navigation system tour route information including calculated tour routes to deliver each of the goods shipments to corresponding destination addresses according to the destination address data (See at least paragraphs 6, 7, 19, 61, and 65 which describe a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items of Paul.  By planning a route for deliveries based 

The combination of Bernhardt and Paul discloses all of the limitations of claim 1 as stated above.  Bernhardt and Paul do not explicitly disclose the following, however Payne teaches:
Wherein the tour planning system is configured to calculate tour routes to deliver each of the goods shipments to corresponding destination addresses according to the positions of the goods shipments in the cargo area and the destination address data (See at least paragraph 4 which describes loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items of Paul, loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area of Payne.  By accounting for the delivery order when assigning items to a shelf and route planning, a delivery service 

With respect to claim 2, the combination of Bernhardt, Paul, and Payne discloses all of the limitations of claim 1 as stated above.  In addition, Bernhardt teaches:
Wherein the tour planning system is configured to, upon arrival at the destination address for each goods shipments, indicate the loading zone in the cargo area storing the goods shipment for delivery (See at least paragraphs 5, 9, 10, 55, 93, and 105 which describe activating indicator displays on a shelf upon arriving at the destination for the item on the shelf).

With respect to claim 3, Bernhardt/Paul/Payne discloses all of the limitations of claim 1 as stated above.  In addition, Paul teaches:
Wherein the tour planning system further comprises an algorithm stored in the memory and executed by the processor to calculate an optimized tour route on the destination addresses for the goods shipments (See at least paragraphs 6, 7, 19, 61, and 65 which describe a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and 

Paul discloses all of the limitations of claim 3 as stated above.  Paul do not explicitly disclose the following, however Payne teaches:
Accounting for the basis of the positions of the goods shipments in the cargo area and the destination addresses for the goods shipments when determining a route (See at least paragraph 4 which describes loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items of Paul, loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area of Payne.  By accounting for 

With respect to claim 4, Bernhardt/Paul/Payne discloses all of the limitations of claim 1 as stated above.  In addition, Paul teaches:
Wherein the navigation system changes the tour route according to the traffic situation on the calculated tour route (See at least paragraphs 7, 18, and 61 which describe calculating an optimal route for deliveries, wherein the route is modified based on external factors including weather, traffic, and new deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, wherein a route is calculated based on the destination of the items, and wherein the route is modified based on external factors including weather, traffic, and new deliveries of Paul, loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area of Payne.  By modifying routes for delivery based on factors, such as traffic, a delivery service will predictably be able to ensure that the best route is used for deliveries, thus satisfying all parties.

With respect to claim 5, Bernhardt/Paul/Payne discloses all of the limitations of claim 1 as stated above.  In addition, Bernhardt teaches:
Wherein the tour planning system indicates a position of the goods shipments in the loading zones electronically by activation of an indicating unit corresponding to the loading zone (See at least paragraphs 4, 9, 10, 55, 88, 92, and 100 which describes activating indicators (e.g. lights) on shelves to indicate the assignment of items to the shelves, and the items that are to be picked for delivery at a destination).

With respect to claim 6, Bernhardt/Paul/Payne discloses all of the limitations of claim 1 as stated above.  In addition, Bernhardt teaches:
Wherein the tour planning system stores positions of the goods shipments in the loading zones of each of the plurality of delivery vehicles (See at least paragraphs 4, 36, 38, 40, 51, 84, 94, 99, and 100 which describe a driver or sorter using a mobile device with a scanner to read indicia of a package and indicia of a shelf, wherein the system associates the package with the shelf).

Bernhardt discloses all of the limitations of claim 6 as stated above.  Bernhardt do not explicitly disclose the following, however Paul teaches:
Wherein the tour planning system stores positions of the goods shipments in the loading zones of each of the plurality of delivery vehicles and calculates the tour routes of each of the plurality of delivery vehicles to optimize travel times of each 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items of Paul, loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area of Payne.  By planning a route for deliveries based on their delivery destination, and transmitting these routes to a system, a delivery service will predictably be able to complete deliveries in an efficient and safe manner.

With respect to claim 7, Bernhardt/Paul/Payne discloses all of the limitations of claim 1 as stated above.  In addition, Bernhardt teaches:
Wherein the positions of the goods shipments in the loading zones of the cargo area are specified by a loader, and wherein the data on the positions of the goods shipments in the loading zones are input by the loader using a reader reading codes attached to each of the loading zones and transmitting the data to the tour 

With respect to claim 8, Bernhardt/Paul/Payne discloses all of the limitations of claim 1 as stated above.  In addition, Bernhardt teaches:
Wherein the shipment distribution system comprises at least one electronic display unit with an input device with which a loader specifies the positions of the goods shipments in the loading zones of the cargo area at the display unit using the input device (See at least paragraphs 36, 38, 84, 85, 88, 92, 94, and 99 which describe a driver using a scanning device to scan package identifiers and shelf identifiers, or a dashboard on their mobile device to select items and locations, wherein the driver assigns packages to shelf locations and associating them in a database).

With respect to claim 10, Bernhardt teaches:
Providing one or more delivery vehicles (See at least paragraphs 4, 36, 38, 39, and 40 which describe delivery vehicles delivering items, wherein the items are placed on shelves in the vehicles).
Storing, in a tour routing system, a volume of a cargo area of the one or more delivery vehicle, the volume including a plurality of goods shipments and a destination address for each of the goods shipments; Dividing, by the tour routing system, the cargo area of each of the one or more delivery vehicles into one or 

Bernhardt discloses all of the limitations of claim 10 as stated above.  Bernhardt does not explicitly disclose the following, however Paul teaches:
Planning, by the tour routing system, a tour route for each of the one or more delivery vehicles according to the destination addresses of the goods shipments, and transmitting from the tour routing system the tour routes for each of the one or more delivery vehicles to a navigation system operating within each of the one or more delivery vehicles (See at least paragraphs 6, 7, 19, 61, and 65 which describe a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items of Paul.  By planning a route for deliveries based 

The combination of Bernhardt and Paul discloses all of the limitations of claim 1 as stated above.  Bernhardt and Paul do not explicitly disclose the following, however Payne teaches:
Accounting for the positions of the goods shipments within the one or more loading zones and the destination addresses of the goods shipments when planning a route (See at least paragraph 4 which describes loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, and wherein a route is calculated based on the destination of the items of Paul, loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area of Payne.  By accounting for the delivery order when assigning items to a shelf and route planning, a delivery service 

With respect to claim 11, Bernhardt/Paul/Payne discloses all of the limitations of claim 10 as stated above.  In addition, Bernhardt teaches:
Upon arrival at the destination address for each goods shipment indicating, by the tour routing system, the loading zone in the cargo area storing the goods shipment for delivery  (See at least paragraphs 5, 9, 10, 55, 93, and 105 which describe activating indicator displays on a shelf upon arriving at the destination for the item on the shelf).

With respect to claim 12, Bernhardt/Paul/Payne discloses all of the limitations of claim 10 as stated above.  In addition, Paul teaches:
Employing, by the tour routing system, a collaborative tour routing algorithm which, in response to changing external influences, traffic situation, delivery order situation, and a current location and anticipated next destination location of a corresponding one of the one or more delivery vehicles, revises the tour route for the corresponding one of the one or more delivery vehicles to optimize delivery time; and transmitting the revised tour route to the navigation system operating within the corresponding one of the one or more delivery vehicles (See at least paragraphs 7, 18, and 61 which describe calculating an optimal route for deliveries, wherein the route is modified based on external factors including weather, traffic, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, wherein a route is calculated based on the destination of the items, and wherein the route is modified based on external factors including weather, traffic, and new deliveries, and wherein the updated route is provided to the navigation device of Paul, loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area of Payne.  By modifying routes for delivery based on factors, such as traffic, a delivery service will predictably be able to ensure that the best route is used for deliveries, thus satisfying all parties.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, Paul, and Payne as applied to claim 1 as stated above, and further in view of Laury et al. (US 2019/0228375 A1) (hereinafter Laury).

With respect to claim 9, Bernhardt/Paul/Payne discloses all of the limitations of claim 1 as stated above.  Bernhardt, Paul, and Payne do not explicitly disclose the following, however Laury teaches:
Wherein the shipment distribution system further comprises a robot system into which predetermined data on the positions of the goods shipments can be entered, and wherein the robot system operates to at least one of position the goods shipments at specified positions in the loading zones of the cargo area, and to selectively unload the goods shipments from the specified positions in the loading zones of the cargo area at the respective destination addresses with grippers (See at least paragraphs 47 and 63 which describe a delivery vehicle used to delivery items to destination, wherein the vehicles includes multiple compartments for storing the items, and wherein the vehicle uses a robotic system to physically load and unload the items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method assigning items to specific shelves in a delivery vehicle, wherein the shelf and the item identifiers are associated together in a system, and the deliverer follows a delivery route of Bernhardt, with the system and method of a route planning system for a delivery vehicle, wherein the vehicle has multiple shelves in it and items are assigned to a specific shelf, wherein a route is calculated based on the destination of the items, and wherein the route is modified based on external factors including weather, traffic, and new deliveries, and wherein the updated route is provided to the navigation device of Paul, loading items onto a vehicle and assigning the items to a shelf, based on the order in which they should be delivered, such that later shipments are loaded towards the back of the cargo area of Payne, with the system and method of a delivery vehicle used to delivery items to destination, wherein the vehicles includes multiple compartments for storing the items, and wherein the vehicle uses a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
8 March 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628